Title: To James Madison from William Charles Coles Claiborne, 9 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Secy. of State.
N. O. December 9th 1806.

In the course of yesterday, and this morning, I have been assured by many Citizens that the ancient Louisianians will very generally resist with firmness the expected attack; I am well assured, that in this City, there are Agents of Col: Burr; but it will be difficult to expose their Agency, and to bring them to punishment; to effect however this great object of public Justice, no exertions of mine shall be wanting, and aided by the zeal and vigilance of General Wilkinson, it will I hope be at least partially attained.
I continue to think, that the power of suspending the privilege of the Writ of habeas Corpus, more properly devolves upon the Legislature, but if the danger should augment & the privilege of the habeas Corpus should, by impeding the arrest of the suspected, be found to favour the escape of the Guilty, It is probable that I shall, by proclamation, direct the suspension thereof, and plead in justification the necessity of the Case.
General Wilkinson whose zeal on the present occasion I highly appreciate, requests me to have recourse to such means, as will enable Captain Shaw to obtain the necessary Sailors for the Navy on this Station; I have in consequence, requested on this day a meeting of the owners and consignees of the Merchant vessels in the Port, and after acquainting them of the just cause for the apprehension of danger, I shall propose, that they consent to release from their private engagements, such sailors as may be disposed to enter the service of the U. States; If this proposition is assented to, the greatest obstacle to recruiting the necessary number of Seamen will be removed; If however I should learn that the associates had actually set out in force, I shall pursue such measures as may be required to man the little Fleet on this River, for its co-operation is deemed by the General absolutely essential to the defeat of the Insurgents.
I had once thought, that there could not be found the United States,  men of such degenerate characters as seriously to meditate the infraction of our laws, the subversion of the Government, & the dismemberment of the Union; but the letters in the possession of General Wilkinson, and the Communication from my friend in Tennessee, are proofs to the contrary, and the only Consolation left to the sincere Lover of his Country, is, the well grounded hope, that their numbers are few, and that their wicked views will be promptly defeated.  "The Unity of Government (to use the language of a departed Patriot) which constitutes us one people, is dear to us all; It is the main Pillar in the edifice of our real Independence; the support of our tranquility at home, our Peace abroad; we should accustom ourselves to speak of it as of the Palladium of our political safety and prosperity," and I sincerely hope that this first attempt to alienate a portion of our Country from the rest, will be discountenanced by every virtuous Citizen, and that the agents in the nefarious project, may receive the severest punishment of the Laws.  Accept assurances of my great respect and Sincere Esteem.

Signed Wm. C. C. Claiborne

